Title: From George Washington to Robert Dinwiddie, 29 May 1757
From: Washington, George
To: Dinwiddie, Robert

 

To Governor Dinwiddie.Honble Sir,
Fort Loudoun, 29th May 1757.

Mr Atkins delay is productive of numberless ill consequences. I am teased incessantly by the Indians to know when he will come; and have put them off so long, that their patience is quite exhausted; and several of them are going off without waiting his arrival. Among these are three who I must beg leave to recommend to your Honors particular notice—The first is Capt. Aires, about Hixayoura; a Cuttawba: He was the Indian that took the scalp which King Hiegler brought to your Honor; and shewed a great desire to encourage his Brethren to go to war again, and did go himself with Capt. Butten. The next is Captain Tom, the Chief of the Nottoways: He has received less, and deserves more than any of them; as he used great pains to bring the Tusks, and has met with no reward for it, although he was promised one. and the last is a young Cuttawba fellow, who made his escape with Sergeant Feint, after having killed and scalped two of the enemy just by their own Town: The scalps he has with him. I am &c.

G:W.

